DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5-7, filed 09/08/2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of Young (US2014/0077611).
Allowable Subject Matter
Claims 12 and 14-20 are allowed.
Claims 3-4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12, for which Claims 14-17 depends, and Claim 18, for which Claims 19-20 depends, teaches a limitation: “ a spring that contacts the second conductive surface, electrically couples the second conductive surface to the first bus bar and applies a force to the body towards the surface of the second bus bar”  or “a surge arrestor comprising a body passing through an opening in the first bus bar” that is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US2014/0077611).
Regarding Claim 1, Young teaches, in Fig. 2, an apparatus comprising: a laminated bus bar assembly (22) comprising first (18) and second bus bars (20) separated by an insulator layer (32); and a surge arrestor (24) comprising: a body (24) configured to be mounted on the bus bar assembly (see Fig. 2); and first and second terminals (14, 16) on first and second opposite sides of the body (see Fig. 3, Fig. 1), the first terminal electrically coupled to the first bus bar and the second terminal electrically coupled to the second bus bar (see Fig. 1).
Regarding Claim 5, Young further teaches the apparatus of claim 1, wherein the second terminal (16) comprises a conductive boss or stud (material in Fig. 2) passing through an opening (via not labeled) in the second bus bar (see Fig. 2).
Regarding Claim 6, Young further teaches the apparatus of claim 1, wherein the first terminal (14) is electrically coupled to the first bus bar (18) by a conductor (dot) (see Fig. 1).
Regarding Claim 11, Young further teaches, in Fig. 1, the apparatus of claim 1, wherein the first bus bar (18) is electrically connected to a first terminal (top terminal) of a transistor (26 pair) and wherein the second bus bar (20) is electrically connected to a second terminal (bottom terminal) of a transistor (26 pair) and wherein the surge arrestor limits a voltage between the first and second terminals of the transistor ([0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848